UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4926



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERMAINE ANTHONY QUARLES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CR-04-126)


Submitted:   July 28, 2006                 Decided:   August 15, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Dull, BRUMBERG, MACKEY & WALL, P.L.C., Roanoke, Virginia,
for Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Germaine       Anthony   Quarles        appeals   his    conviction      and

aggregate 452-month prison sentence pursuant to his guilty plea to

conspiracy to distribute more than five grams of cocaine base, in

violation of 21 U.S.C. § 846 (2000), and two counts of possession

of a firearm during a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (2000).           Finding no error, we affirm.

              First, Quarles argues that an incorrect offense date in

one count of the indictment requires reversal of his conviction.

We conclude that Quarles has waived this argument by virtue of his

guilty   plea.           A    guilty       plea      effects    a     waiver     of     all

non-jurisdictional           defects       in   the    indictment.           Tollett    v.

Henderson, 411 U.S. 258, 267 (1973) (stating that “when a criminal

defendant has solemnly admitted in open court that he is in fact

guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the

guilty plea”); United States v. Willis, 992 F.2d 489, 490 (4th Cir.

1993) (same).       Defects in the indictment are not jurisdictional.

United States v. Cotton, 535 U.S. 625, 631 (2002). Quarles’s valid

guilty plea therefore waives his argument concerning an error in

the indictment.

              Quarles next argues that he cannot receive punishment for

a   “second    or   subsequent”        §    924(c)     conviction     when     the    first


                                           - 2 -
conviction occurs in the same proceeding.                   Quarles received a

mandatory     five-year        prison    sentence    for   one   conviction    for

possessing       a   firearm    during   a   drug   trafficking    offense.     He

received a mandatory twenty-five year term for another conviction

for possessing a firearm during a different drug trafficking

offense.    The twenty-five-year minimum sentence applies “[i]n the

case   of    a       second    or   subsequent      conviction.”      18    U.S.C.

§ 924(c)(1)(C)(i) (2000).            The Supreme Court rejected Quarles’s

argument in Deal v. United States, 508 U.S. 129, 132-33 (1993).

Accordingly, the district court did not err in imposing an enhanced

sentence.

             We      affirm    Quarles’s     convictions   and    sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         - 3 -